Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 15 and16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly with regard to claims 3, 4, 8, 15 and16, the phrase "preferably, and more preferably...etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006 161017 A see abstract, and paragraphs 14-16, 24, 25 in view of USP 2003/204029 see claims 2, 4 and 6.
With regard to claim 1 directed to a polyester copolymer, having a number average molecular weight of equal to or more than 5000 grams/mole and having a glass transition temperature of less than 160°C, comprising containing:

JP 2006 161017 A discloses (see for example paragraphs 14-16) polyesters having a number average molecular weight (Mn) of 10000 to 100000, said polyesters containing:

(a) in the range from equal to or more than 25 mole % to equal to or less than 49.9 mole %, based on the total amount of moles of monomer units within the polyester copolymer, of one or more bicyclic diol monomer units, wherein such one or more bicyclic diol monomer units is/are derived from one or more bicyclic diols chosen from the group consisting of isosorbide, isoidide, isomannide, 2,3:4,5-di-O-methylene-galactitol and 2,4:3,5-di-O-methylene-D- mannitol:


(a) about 50 mole % of isosorbide unit; and


(b) in the range from equal to or more than 45 mole % to equal to or less than 50 mole %, based on the total amount of moles of monomer units within the polyester copolymer, of an oxalate monomer unit;

(b) about 50 mole % of an oxalate monomer unit.


(c) in the range from equal to or more than 0.1 mole % to equal to or less than 25 mole %, based on the total amount of moles of monomer units within the polyester copolymer, of one or more linear C2-C12 diol monomer units, wherein such one or more linear C2-C12 diol monomer units is/are derived from one or more linear C2-C12 diols; and

In paragraphs 16, 24, 25 of the JP 2006 161017 A it is further explained that in the isosorbide component a minority of the total isosorbide may be replaced by a C5-C, alcohol. The ratio between isosorbide and C-C, alcohol would then automatically be greater than 1:1.

(d) optionally equal to or more than 0 mole % to equal to or less than 5 mole %, based on the total amount of moles of monomer units within the polyester copolymer, of one or more additional monomer units.

Note that d is optional.

Thus, JP 2006 161017A discloses the claimed invention except for teaching a glass transition temperature of less than 160 C as it is noted that the polyesters disclosed in the reference should have a high heat resistance. However, it is commonly known to the skilled person that the Tg of a polyester can be manipulated by the selection of the monomeric components. Note for example USP 2003/204029 relates to isosorbide-based polyesters and describes in claims 2, 4 and 6 polyesters containing: (a) from 0.1 mole % to 40.0 mole % of an isosorbide unit; (b) from 45.0 mole % to 50 mole % of a dicarboxylic acid unit, such as an oxalate unit; and (c) from 10 mole % to 49.9 mole % of diol unit, such as an alkylene diol unit. Applicants claim 1 differs from USP 2003/204029 in the specific combination of oxalate monomer units and C2-C; 2 alcohol monomer units, the Mn and the Tg. It would be obvious to select from the lists disclosed in claims 4 and 6 of USP 2003/204029 an oxalate and a C2-C12 alcohol as monomer units. The skilled person is further well aware of the relationship between monomer compounds and the Tg of the resulting copolymer. Selecting then appropriate compounds and reaction conditions to satisfy the parameter requirements as defined in claim 1, i.e. a glass transition temperature below 160oC is a routine procedure. Consequently, it would have been obvious to one of ordinary skill in the art to select the additional diols of the reference in a way to arrive at polyesters with a slightly lower Tg than 160°C according to the characteristics desired in the finale polyester copolymer. 
a particular use of a film for a roof coating which is more elastic would desire the final characteristic of a low Tg polymer since it would be will be softer at room temperature and form a film more easily.


With regard to claim 11, directed to a process for the production of a polyester copolymer comprising polymerizing the following monomers: 

in the range from equal to or more than 25 mole % to equal to or less than 49.9 mole %, based on the total amount of moles of monomers, of one or more bicyclic diols chosen from the group consisting of isosorbide, isoidide, isomannide, 2,3:4,5-di-O-methylene-galactitol and 2,4:3,5-di-O-methylene-D- mannitol:
 (ii) in the range from equal to or more than 45 mole % to equal to or less than 50 mole %, based on the total amount of moles of monomers, of one or more oxalic diesters having a chemical structure according to formula (VI): O O—R; R2-O (VI) 5AKC 075A wherein R2 and R3 each independently are a C3-C20 alkyl group, a C2-C20 alkenyl group, a C4-C20 cycloalkyl group, a C4-C20 aryl group or a C5-C20 alkylarylgroup;

 in the range from equal to or more than 0.1 mole % to equal to or less than 25 mole %, based on the total amount of moles of monomers, of one or more linear C2-C12 diols; 

and
optionally equal to or more than 0 mole % to equal to or less than 5 mole %, based on the total amount of moles of monomers, of one or more additional monomers.

In addition to the discussion in claim 1 in its entirety above, note that USP 2003/204029 further discloses a process of polymerizing the monomers and the prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
  In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Allowable Subject Matter
Claims 2,5-7, 9-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 112 rejection as set forth above.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Terressa Boykin/Primary Examiner, Art Unit 1765